As filed with the Securities and Exchange Commission on October 31 , 2014 File Nos. 033-12113 811-05028 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 264 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 355 x PIMCO Funds (Exact name of Registrant as Specified in Charter) 650 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code: (866) 746-2606 Robert W. Helm, Esq. Brendan C. Fox, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 Brent R. Harris Pacific Investment Management Company LLC 650 Newport Center Drive Newport Beach, California 92660 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements of effectiveness of this Post-Effective Amendment No. 264 to its Registration Statement under Rule 485(b) of the 1933 Act and has duly caused this Post-Effective Amendment No. 264 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Washington in the District of Columbia on the 31 st day of October 2014. PIMCO FUNDS (Registrant) By: Brent R. Harris*, President *By: /s/ BRENDAN C. FOX Brendan C. Fox as attorney-in fact Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date Brent R. Harris* Trustee October 31 , 2014 E. Philip Cannon* Trustee October 31 , 2014 J. Michael Hagan* Trustee October 31 , 2014 Douglas M. Hodge* Trustee October 31 , 2014 Ronald C. Parker* Trustee October 31 , 2014 Brent R. Harris* President (Principal Executive Officer) October 31 , 2014 Trent W. Walker** Treasurer (Principal Financial and Accounting Officer) October 31 , 2014 *, **By: /s/ BRENDAN C. FOX Brendan C. Fox as attorney-in-fact * Pursuant to power of attorney filed with Post-Effective Amendment No. 177 to Registration Statement No. 33-12113 on July 27, 2010. ** Pursuant to power of attorney filed with Post-Effective Amendment No. 255 to Registration Statement No. 33-12113 on December 30, 2013. EXHIBIT LIST EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
